—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered November 8, 1999, convicting defendant, upon his plea of guilty, of attempted assault in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Since defendant made no request to withdraw his plea, his claim that he should have been permitted to do so when the court corrected an illegality in his original negotiated sentence is unpreserved and we decline to review it in the interest of justice (see People v DeValle, 94 NY2d 870; People v Ali, 96 NY2d 840). Moreover, defendant, through counsel, expressly agreed to substitute a term of 2 to 4 years for the promised term of two years, which would not have been a lawful sentence. Concur — Mazzarelli, J.P., Saxe, Sullivan, Williams and Gonzalez, JJ.